Title: To John Adams from John Murray, 27 July 1799
From: Murray, John
To: Adams, John



Sir,
Boston July 27. 1799

I am not happy enough to be master of language calculated to express the grateful sense I feel for every instance of your condescending kindness vouchsafed towards me ever since divine goodness favored me with the knowledge of, and an acquaintance with, the justly revered Head of our Nation—But at no time have I injoyed this inestimable blessing with greater pleasure, or with a more lively gratitude than when I was last blest with the privilege of sitting—accompanied by Mrs. Murray—in the company of the President and his ever amiable Lady—
I have also to acknowledge with great gratitude your kindness in allowing me to bring home with me so large a fund of pleasing information as I found contained in the Pursuits of Literature and the Antient Mythology. The former I have taken the liberty to forward by Post, the latter I shall beg leave to deliver myself, when, I incourage the hope of being indulged with the favor of looking over the residue of Mr. Bryant’s valuable labours, which will, I am confident, afford much profitable entertainment to
Sir / Your most obedient / Humble Servant


John MurrayI have, by permission, ventured to inclose a Copy of Mrs. Murrays song for the 4th. of this Inst. sung in her native Town by a large company in the Meeting House immediately after the delivery of the first Oration on the occasion ever delivered in that place.
